                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION


UNITED STATES OF AMERICA,

                             Plaintiff,
v.                                                         Case No. 2:18-mj-49
                                                           HON. TIMOTHY P. GREELEY
William Daniel Sagataw,

                      Defendant.
_______________________________/

                                  ORDER OF DETENTION

          Defendant appeared before the undersigned on November 19, 2018, for an initial

appearance on the complaint charging defendant with assault resulting in serious bodily

injury.

          The government moved for detention which was supported by pretrial services.

Defendant will be given time to consult with his attorney and may request a detention

hearing at a later date.

          Defendant shall be detained pending further proceeding and shall not have

contact of any kind, directly or indirectly, with the victim in this case.


          IT IS SO ORDERED.

                                              /s/ Timothy P. Greeley
                                            TIMOTHY P. GREELEY
                                            UNITED STATES MAGISTRATE JUDGE
Dated:
